UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                           No. 98-40169

                         Summary Calendar


                         HOWARD D. GREEN,

                     Petitioner - Appellant,

                                V.

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                     INSTITUTIONAL DIVISION


                      Respondent - Appellee.



          Appeal from the United States District Court
                for the Eastern District of Texas
                            2:97-CV-82
                          July 12, 2000
Before SMITH, BARKSDALE, and PARKER, Circuit Judges:

PER CURIAM:*

     Petitioner Howard Donald Green, Texas prisoner # 688904,

challenges the district court’s dismissal of his § 2254 application

as untimely.   Because Green’s arguments are foreclosed by our

earlier decisions in Grooms v. Johnson, 208 F.3d 488 (5th Cir.

1999) and Graham v. Johnson, 168 F.3d 762 (5th Cir. 1999), we

AFFIRM.

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2